DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,032,220 B2. Claims 4-14 are rejected over reference claims 2-12. 
Claims 15-27 recite methods corresponding to the system limitations recited by instant claims 1-14 and are similarly rejected as being unpatentable over claims 1-12 of U.S. Patent No. 10,032,220 B2.
Claims 29-30 recite product claims corresponding to the system limitations recited by instant claims 1-3 and are similarly rejected as being unpatentable over claim 1 of U.S. Patent No. 10,032,220 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other. See claim language mapping below.
Instant Application
US 10,032,220 B2
1. A system for managing and routing market orders across a plurality of trading nodes, comprising:

a first trading node communicatively coupled to a first exchange, comprising a storage device having stored thereon one or more configuration files corresponding to the first exchange's functionality, the first trading node configured to receive and manage orders corresponding to the first exchange;




at least a second trading node communicatively coupled to a second exchange, comprising a storage device having stored thereon one or more configuration files corresponding to the second exchange's functionality, the second trading node configured to receive and manage orders corresponding to the second exchange;




a switching layer, communicatively coupled to the first trading node and the second trading node, configured to:

identify data from one or more of the configuration files of the first or second trading node;


route the identified data to one or more user devices;

receive market order requests, generated by the user devices using the data from the one or more configuration files of the first or second trading node; and

route the market order requests to the first or second trading nodes based on a unique location code extracted from the market order request or trade identifier.


a first trading node communicatively coupled to a first exchange, comprising a storage device having stored thereon one or more configuration files corresponding to the first exchange's functionality, the first trading node adapted to receive and manage orders corresponding to the first exchange, and including authenticated passwords and security to manage connections from one or more user devices;

at least a second trading node communicatively coupled to a second exchange, comprising a storage device having stored thereon one or more configuration files corresponding to the second exchange's functionality, the second trading node adapted to receive and manage orders corresponding to the second exchange, and including authenticated passwords and 

a switching layer, communicatively coupled to the first trading node and the second trading node, adapted to:

identify data from one or more of the configuration files of the first or second trading node in response to a request from one or more user devices;

route said data to the one or more user devices in response to the request;

receive market order requests, generated by the user devices using the data from the one or more configuration files of the first or second trading node; 

route the market order requests to the first or second trading nodes based on a unique location code extracted from an order or trade identifier or based on an exchange identifier extracted from an instrument identification code; 

receive, from one or more end user devices, a message indicating the current dialog displayed; 

transmit, to one or more end user devices, an indication of a new dialog associated with one or more trading nodes;

receive, from one or more end user devices, a request for a configuration corresponding to the new dialog; and

receive, from a dialog server associated with one or more trading nodes, information about said configuration of said one or more trading nodes; 

determine one or more trading nodes on which to create one or more synthetic strategies, wherein the one or more synthetic strategies are created in the one or more trading nodes closest to one or more trading exchanges on which each 

produce a combined result set for transmission to one or more end user devices in response to one or more queries, the combined result set including one or more sets of regional dialogs generated by one or more trading nodes; and

a global data architecture component communicatively coupled to the switching layer, adapted to provide, to one or more end user devices, a user interface element corresponding to each of the one or more trading nodes, wherein the global switching layer is further configured to store and communicate common data, including data related to currencies, countries, exchanges, and customers, to one or more trading nodes.
configured to:

receive, from one or more end user devices, a message indicating the current dialog displayed; 

transmit, to one or more end user devices, an indication of a new dialog associated with one or more trading nodes;

receive, from one or more end user devices, a request for a configuration corresponding to the new dialog;

receive, from a dialog server associated with one or more trading nodes, information about said configuration of said one or more trading nodes; 

determine one or more trading nodes on which to create one or more synthetic strategies, wherein the one or more synthetic strategies are created in the one or more trading nodes closest to one or more trading exchanges on which each of the one or more synthetic strategies will be traded; and

produce a combined result set for transmission to one or more end user devices in response to one or more queries, the combined result set 

…

receive, from one or more end user devices, a message indicating the current dialog displayed; 

transmit, to one or more end user devices, an indication of a new dialog associated with one or more trading nodes;

receive, from one or more end user devices, a request for a configuration corresponding to the new dialog; and

receive, from a dialog server associated with one or more trading nodes, information about said configuration of said one or more trading nodes; 

determine one or more trading nodes on which to create one or more synthetic strategies, wherein the one or more synthetic strategies are created in the one or more trading nodes closest to one or more trading exchanges on which each of the one or more synthetic strategies will be traded; and 

produce a combined result set for transmission to one or more end user devices in response to one or more queries, the combined result set including one or more sets of regional dialogs generated by one or more trading nodes; and
…


a global data architecture component communicatively coupled to the switching layer, configured to provide, to one or more end user devices, a user interface element corresponding to each of the one or more trading nodes, wherein the global switching layer is further configured to store and communicate common data, including data related to currencies, countries, exchanges, and customers, to one or more trading nodes
1.
…
a global data architecture component communicatively coupled to the switching layer, adapted to provide, to one or more end user devices, a user interface element corresponding to each of the one or more trading nodes, wherein the global switching layer is further configured to store and communicate common data, including data related to currencies, countries, exchanges, and customers, to one or more trading nodes.
4. The system of claim 1, wherein the switching layer is configured to identify the data from the one or more configuration files of the first or second trading nodes by extracting instrument identification codes or location identification codes from the request.
2. The system of claim 1, wherein the switching layer is adapted to identify the data from the one or more configuration files of the first or second trading nodes by extracting instrument identification codes or location identification codes from the request.
5. The system of claim 1, wherein the switching layer is further configured to transform the data from one or more of the configuration files of the first or second trading node into a predetermined format which is readable by the one or more user devices.


3. The system of claim 1, wherein the switching layer is further adapted to transform the data from one or more of the configuration files of the first or second trading node into a predetermined format which is readable by the one or more user devices.
6. The system of claim 1, wherein at least one of the configuration files of the first or second trading nodes includes data for rendering a generic order dialog at the one or more user devices.
5. The system of claim 1, wherein at least one of the configuration files of the first or second trading nodes includes data for rendering a generic order dialog at the one or more user devices.
7. The system of claim 1, wherein at least one of the configuration files of the first trading node includes data for rendering an order dialog having fields corresponding to a particular financial instrument.

6. The system of claim 1, wherein at least one of the configuration files of the first trading node includes data for rendering an order dialog having fields corresponding to a particular financial instrument.
8. The system of claim 1, wherein at least one of the configuration files of the first trading node includes data for rendering an order dialog having fields corresponding to the functionality of the first exchange.

7. The system of claim 1, wherein at least one of the configuration files of the first trading node includes data for rendering an order dialog having fields corresponding to the functionality of the first exchange.
configured to route market order requests corresponding to the first exchange to the first trading node and route market order requests corresponding to the second exchange to the second trading node.

8. The system of claim 1, wherein the switching layer is further adapted to route market order requests corresponding to the first exchange to the first trading node and route market order requests corresponding to the second exchange to the second trading node.
10. The system of claim 9, further comprising the global data architecture component storing instrument identification codes and location identification codes corresponding to markets for financial instruments on the first and second exchanges.

9. The system of claim 8, further comprising the global data architecture component storing instrument identification codes and location identification codes corresponding to markets for financial instruments on the first and second exchanges.
11. The system of claim 10, wherein the switching layer is further configured to route market order requests using the global data architecture component by extracting instrument identification codes or location identification codes from the market order requests.

10. The system of claim 9, wherein the switching layer is further adapted to route market order requests using the global data architecture component by extracting instrument identification codes or location identification codes from the market order requests. 
12. The system of claim 9, wherein the switching layer is further configured to receive queries to view orders and trades from the one or more end user devices, route the queries to each of the first and second trading nodes, and combine results received from the first and second trading nodes to provide a single result set for the one or more end user devices.

11. The system of claim 8, wherein the switching layer is further adapted to receive queries to view orders and trades from the one or more end user devices, route the queries to each of the first and second trading nodes, and combine results received from the first and second trading nodes to provide a single result set for the one or more end user devices.
13. The system of claim 12, wherein the switching layer is configured to route the queries to the first and second trading nodes using the global data architecture component by extracting instrument identification codes or location identification codes from the queries.

12. The system of claim 11, wherein the switching layer is adapted to route the queries to the first and second trading nodes using the global data architecture component by extracting instrument identification codes or location identification codes from the queries.
14. The system of claim 5, wherein the predetermined format is an eXtensible Markup Language.
4. The system of claim 3, wherein the predetermined format is an eXtensible Markup Language.


As shown by the above claim language mapping, claim 1 shares substantial features as reference claim 1.  Those features of reference claim 1 not included in instant claim 1 would have been obvious to omit if the function of the elements were not desired (see MPEP 2144.04).
As shown by the above claim language mapping, claim 2 shares substantial features as reference claim 1.  Those features of reference claim 1 not included in instant claim 2 would have been obvious to omit if the function of the elements were not desired (see MPEP 2144.04).
As shown by the above claim language mapping, claim 3 shares substantial features as reference claim 1. 
As shown by the above claim language mapping, claims 4-14 share substantial features as reference claims 2-12, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13, 15-27, and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Korhammer (US 6,278,982 B1, cited in prior Office Action).

Regarding claims 1, 15, and 29, Korhammer discloses a system for managing and routing market orders across a plurality of trading nodes, comprising:

a first trading node communicatively coupled to a first exchange, comprising a storage device having stored thereon one or more configuration files corresponding to the first exchange's functionality, the first trading node configured to receive and manage orders corresponding to the first exchange (see col. 7, lines 21-34, wherein the consolidating computer system is connected to a first exchange such as NASDAQ, wherein each exchange has a protocol converter which may be considered a trading node, and wherein the consolidating computer system employs a storage device with one or more files);
at least a second trading node communicatively coupled to a second exchange, comprising a storage device having stored thereon one or more configuration files corresponding to the second exchange's functionality, the second trading node configured
a switching layer, communicatively coupled to the first trading node and the second trading node, configured to:
identify data from one or more of the configuration files of the first or second trading node (see FIGS. 8-9; col. 10, lines 11-23, wherein upon selection of NASDAQ’s SelectNet network via selection 704 displays available market makers specific to the electronic exchange in drop down list 707) ;
route the identified data to the one or more user devices (see FIGS. 8-9, wherein the market makers for the particular exchange are shown to the user via the graphical user interface); 
receive market order requests, generated by the user devices using the data from the one or more configuration files of the first or second trading node (see FIGS. 8-9; col. 10, lines 1-11, wherein the user may place a market order via the graphical user interface); and 
route the market order requests to the first or second trading nodes based on a unique location code extracted from the market order request or trade identifier (see col. 7, lines 21-34, wherein the order is sent to the protocol converter for the selected exchange).


Regarding claims 2, 16, and 30, Korhammer discloses wherein the switching layer is further configured to: receive, from one or more end user devices, a message indicating the current dialog displayed (see FIG. 8, wherein the system may receive a selection of route in box 630); transmit, to one or more end user devices, an indication of a new dialog associated with one or more trading nodes (see FIGS. 8-9, wherein in response to the selection, the system updates ECN or MMID drop-down box 607/707); receive, from one or more end user devices, a request for a configuration corresponding to the new dialog (see FIGS. 8-9, wherein the user may make a selection of ECN or MMID from the drop-down box 607/707); receive, from a dialog server associated with one or more trading nodes, information about said configuration of said one or more trading nodes (see col. 7, lines 34-50, wherein data from multiple ECN’s and exchanges are combined using protocol converters); determine one or more trading nodes on which to create one or more synthetic strategies, wherein the one or more synthetic strategies are created in the one or more trading nodes closest to one or more trading exchanges on which each of the one or more synthetic strategies will be traded (see col. 10, lines 31-36, wherein the system determines the best actual route for the order, including breaking the order up into multiple suborders which are routed separately); and produce a combined result set for transmission to 

Regarding claims 3 and 17, Korhammer discloses a global data architecture component communicatively coupled to the switching layer, configured to provide, to one or more end user devices, a user interface element corresponding to each of the one or more trading nodes, wherein the global switching layer is further configured to store and communicate common data, including data related to currencies, countries, exchanges, and customers, to one or more trading nodes (see FIGS. 8-9; col. 10, lines 1-22).

Regarding claims 4 and 18, Korhammer discloses wherein the switching layer is configured to identify the data from the one or more configuration files of the first or second trading nodes by extracting instrument identification codes or location identification codes from the request (see FIGS. 8-9; col. 10, lines 1-22, wherein the request includes identification of ECN by four letter ECN identifier code).

Regarding claims 5 and 19, Korhammer discloses wherein the switching layer is further configured to transform the data from one or more of the configuration files of the first or second trading node into a predetermined format which is readable by the one or more user devices (see col. 7, lines 21-51; col. 10, lines 1-22).

Regarding claims 6 and 20, Korhammer discloses wherein at least one of the configuration files of the first or second trading nodes includes data for rendering a generic order dialog at the one or more user devices (see col. 7, lines 21-51; col. 10, lines 1-22).

Regarding claims 7 and 21, Korhammer discloses wherein at least one of the configuration files of the first trading node includes data for rendering an order dialog having fields corresponding to a particular financial instrument (see FIGS. 8-9, text input 601, wherein the particular instrument is DELL).

Regarding claims 8 and 22, Korhammer discloses wherein at least one of the configuration files of the first trading node includes data for rendering an order dialog having fields corresponding to the functionality of the first exchange (see FIGS. 8-9, drop-down box 607/707, wherein the box may display market makers corresponding to the selected exchange).

Regarding claims 9 and 23, Korhammer discloses wherein the switching layer is further configured to route market order requests corresponding to the first exchange to the first trading node and route market order requests corresponding to the second exchange to the second trading node (see cols. 11-12, lines 63-7).

Regarding claims 10 and 24, Korhammer discloses a server comprising a global data architecture component for storing instrument identification codes and location identification codes corresponding to markets for financial instruments on the first and second exchanges (see FIG. 2, servers 14, 15, 16, 27, and 28, wherein each server processes orders and thus may temporarily store instrument identification codes, wherein the code representing each ECN or exchange may be reasonably interpreted as location identification codes).

Regarding claims 11 and 25, Korhammer discloses wherein the switching layer is further configured to route market order requests using the global data architecture component by extracting 

Regarding claims 12 and 26, Korhammer discloses wherein the switching layer is further configured to receive queries to view orders and trades from the one or more end user devices, route the queries to each of the first and second trading nodes, and combine results received from the first and second trading nodes to provide a single result set for the one or more end user devices (see cols. 11-12, lines 63-30).

Regarding claims 13 and 27, Korhammer discloses wherein the switching layer is configured to route the queries to the first and second trading nodes using the global data architecture component by extracting instrument identification codes or location identification codes from the queries (see cols. 11-12, lines 63-30).

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Korhammer in view of Sandhu (US 6,347,307 B1).

Regarding claims 14 and 28, Rooney does not explicitly teach wherein the predetermined format is an eXtensible Markup Language.  
Sandhu teaches the use an eXtensible Markup Language (XML), and in particular, to use the language to define data formats and protocols for financial transactions (see col. 2, lines 29-46).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Korhammer to include wherein the predetermined format is an eXtensible Markup Language. 
One of ordinary skill in the art would have been motivated to make the modification for the conventional benefits which XML offers, such as portability and readability, as well as to provide a standard data interchange language for capital market transactions (see Sandhu, col. 2, lines 29-46).


Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.

Double Patenting Rejections
The double patenting rejections of claims 1-30 are held in abeyance absent any substantive arguments provided by Applicant.

Rejections under 35 U.S.C. 112
The rejection of claims 1-14 under 35 U.S.C. 112(b) are withdrawn in view of the current amendments.

Rejections under 35 U.S.C. 102
Applicant’s arguments regarding the rejection of claims 1-13, 15-27, and 29-30 under 35 U.S.C. 102(a)(2) as being anticipated by Korhammer have been considered but are not persuasive.
Regarding claim 1, Applicant argues that Korhammer fails to disclose a first trading node connected to a first exchange and a second trading node connected to a second exchange.  More specifically, Applicant argues that Korhammer discloses multiple ECN’s which cannot be considered exchanges.  
However, the argument is not persuasive.  Korhammer, at col. 7, lines 21-34, is an example showing one exchange and 2 ECN’s.  While the example given only shows one exchange and 2 ECN’s, and wherein while Examiner maintains that “exchange” may be reasonably interpreted as covering an ECN, the text nevertheless describes that the system may connect to more than one electronic exchange, such as NASDAQ.  For example, Korhammer discloses “Since the incoming Streams of market information consisting of orders, executions and confirmations from participating ECNs and electronic exchanges are to share a common environment in the CCS 100, they must be converted to the same protocol” (col. 7, lines 21-34, emphasis added); “It is an object of the present invention to provide a System for integrating, organizing and displaying Securities market information from Several ECNs and electronic exchanges in real time (col 3, lines 34-36, emphasis added).
Applicant’s arguments regarding claims 2-13, 15-27, 29, and 30 hinge upon the argument presented in regards to claim 1 and are unpersuasive for the reason given above.

Rejections under 35 U.S.C. 103
Regarding the rejection of claims 14 and 28 under 35 U.S.C. 103 as being unpatentable over Korhammer in view of Applicant admission of prior art, Applicant argues that the prior conversion of Official Notice to Applicant admission of prior art was improper because failing to specifically address an Official Notice cannot be constructed as an admission of prior art.
However, the argument is not persuasive.  As per MPEP 2144.03(c), “If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.”
Nevertheless, for purposes of compact prosecution, Examiner construes Applicant’s argument as a traversal of the prior Offical Notice and the Sandhu reference has been provided accordingly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC T WONG/Primary Examiner, Art Unit 3692